Exhibit 10.5

Lease Agreement

This Lease Agreement (the "Lease") is dated as of January 13, 2009 by and among
Cummins Family Holdings, LLC, an Idaho limited liability company whose address
is 2570 Eldridge Ave., Twin Falls, Idaho 83301 ("Lessor") and Cummins Family
Produce, Inc., an Idaho corporation whose address is 2570 Eldridge Ave., Twin
Falls, Idaho 83301 ("Lessee").

WHEREAS, the Lessor is the owner of (a) real property located in Twin Falls
County, Idaho legally described on Exhibit A hereto, together with all
improvements thereon and appurtenances thereto (the "Real Property"), (b) the
personal property described on Exhibit B hereto together with all replacements,
repairs and additions incorporated therein or affixed thereto (collectively, the
"Packing Equipment") and (c) the personal property described on Exhibit C hereto
together with all replacements, repairs and additions incorporated therein or
affixed thereto (collectively, the "Miscellaneous Property," and together with
the Packing Equipment, the "Personal Property"). For purposes of this Lease, the
"Property" shall mean the Real Property and the Personal Property;

WHEREAS, in connection with the purchase of the Packing Equipment by Wesley
Cummins ("Wesley"), Wesley executed a Promissory Note in favor of Key Equipment
Finance Inc. (the "Lender") in the amount of Three Hundred Eighty-Seven Thousand
and No/100ths Dollars ($387,000.00) (the "Note") and a Master Security Agreement
with the Lender whereby Wesley granted a security interest in the Packing
Equipment to the Lender (the "Security Agreement," and together with the Note
and the ancillary documents thereto and amendments thereof, the "Loan
Documents"); and

WHEREAS, Wesley transferred the Packing Equipment to the Lessor effective as of
May 29, 2008 in exchange for the Lessor's assumption of Wesley's obligations
under the Loan Documents, which Loan Documents shall continue to encumber the
Packing Equipment until the obligations arising under such Loan Documents are
paid in full; and

WHEREAS, the parties hereto desire that the Lessor lease the Property to the
Lessee on and subject to the terms hereof;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:

1.     Lease. Lessor hereby agrees to lease the Property to the Lessee, and
Lessee hereby agrees to lease the Property from Lessor, on the terms and
conditions set forth herein.

        Term. This Lease shall commence on the date hereof (the "Effective
Date"). The initial term of this Lease shall run until December 31, 2013.
Thereafter, this Lease shall automatically renew for additional one (1) year
periods unless either party provides written notice to the other party of its
intent not to renew at least sixty (60) days prior to the expiration of the
then-current term.

2.     Rent.

     2.1      General. Rent shall be payable in the amount of Twenty Thousand
and No/100ths Dollars ($20,000.00) per month on or before the tenth (10th) day
of each month without prior demand and without offset. Rent for the initial
partial month of January 2009 shall be payable on the date hereof and pro rated
based on the actual days in such month. In addition to other rights provided
herein and by law, if rent or any other amount required to be paid by Lessee
hereunder is not received by the tenth (10th) day after the date when due, such
rent or other amount shall bear interest at the rate of Twelve Percent (12.00%)
per annum (the "Default Rate") from the date due.

     2.2     Taxes. Lessee shall pay any applicable sales tax, use tax or
property tax on the Property in accordance with Section 12.

3.     Disclaimer of Warranties. Lessee agrees that it has selected the Property
based upon its own judgment and disclaims any reliance upon any statements or
representations made by Lessor. LESSOR MAKES NO WARRANTY WITH RESPECT TO THE
PROPERTY, EXPRESSED OR IMPLIED, AND LESSOR SPECIFICALLY DISCLAIMS ANY WARRANTY
OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE AND ANY LIABILITY FOR
CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF OR THE INABILITY TO USE THE
PROPERTY. Lessee agrees to make the rental and other payments required hereunder
without regard to the condition of the Property. Lessor assumes no
responsibility for the installation, adjusting or servicing of the Property.

4.     Title. Title to the Property shall at all times remain with Lessor, and
Lessee at its expense shall protect and defend the title of Lessor and keep the
Property free of all claims and liens other than the rights of Lessee hereunder
and claims and liens created by or arising through Lessor (such as liens arising
pursuant to the Loan Documents). While Lessee may possess the Property in
accordance with the terms of this Lease, the Lessee expressly acknowledges the
existence of the Lender's security interest in the Packing Equipment.

5.     Location; Inspection. The Packing Equipment shall be located on the Real
Property and shall not be removed therefrom (other than temporary removal in the
ordinary course of business) without the prior written consent of the Lessor.
The Lessor shall have the right to enter upon the Real Property and inspect the
Property at any reasonable time. The Lender shall have the right to enter upon
the Real Property and inspect the Packing Equipment at any reasonable time. At
the Lessor's request, the Lessee shall (a) affix permanent labels in a prominent
place on the Packing Equipment stating the Lessor's interest therein (and the
Lender's interest therein, as applicable), (b) keep such labels in good repair
and condition and (c) provide Lessor with an inventory listing all labeled
Packing Equipment within twenty (20) days of such request.

6.     Use; Alterations. Lessee shall use the Property lawfully and only in the
manner for which it was designed and intended and so as to subject it only to
ordinary wear and tear. Lessee shall comply with all applicable laws, and will
not permit any person to dispose of any hazardous materials into or onto the
Real Property. Lessee shall immediately notify the Lessor, in writing, upon
becoming aware of any existing threatened investigation, claim or action by any
governmental authority that could adversely affect the Property, the Lessor, the
Lender or this Lease. Lessee, at its own expense, shall make such alterations,
additions or modifications to the Property as may be required from time to time
to meet the requirements of applicable law or governmental body (each, a
"Required Alteration"). All such Required Alterations shall immediately, and
without further act, be deemed to constitute "Property" and be fully subject to
this Lease as if originally leased hereunder. Lessee shall not make any other
alterations to the Property without Lessor's prior written consent.

7.     Repairs and Maintenance.

     7.1     Lessee Repairs and Maintenance. Other than as explicitly made the
Lessor's responsibility under Section 8.2, Lessee, at Lessee's sole cost and
expense, shall (a) keep the Property in good repair, operating condition,
appearance and working order in compliance with the manufacturer's
recommendations and Lessee's standard practices (but in no event less than
industry practices), (b) properly service all components of the Property
following the manufacturer's written operating and servicing procedures, (c)
upon Lessor's request, enter into and keep in full force and effect during the
term hereof a maintenance agreement covering the Packing Equipment with the
manufacturer, or a manufacturer-approved maintenance organization, to maintain,
service and repair such Property, as otherwise required herein, (d) upon
Lessor's request, furnish Lessor with an executed copy of any such maintenance
agreement, and (e) replace any part of the Property that becomes unfit or
unavailable for use from any cause (whether or not such replacement is covered
by a maintenance agreement) with a replacement part that, in Lessor's sole
opinion, is of the same manufacture, value, remaining useful life and utility as
the replaced part immediately preceding the replacement, assuming that such
replaced part was in the condition required by this Lease. Replacement parts
shall be free and clear of all liens, constitute Property and be fully subject
to this Lease as if originally leased hereunder.

     7.2     Lessor Repairs and Maintenance. Lessor, at Lessor's sole cost and
expense, shall be responsible for any repairs or replacements that are required
to the structural or mechanical systems of the Real Property (specifically
excluding the Packing Equipment, whether or not attached to the Real Property)
which (a) would be classified as capital expenditures under generally accepted
accounting principals and (b) are not otherwise covered by insurance under
Section 11; provided, however, that the Lessor shall only be responsible under
this Section 8.2 (i) for any such repair or replacement costing in excess of
$10,000 each, in which event the Lessor shall be responsible for the entire cost
of such repair or replacement or (ii) if the Lessee has been responsible for
repairs or replacements costing less than $10,000 each, but which in the
aggregate exceed $75,000 in any year, in which event the Lessor shall be
responsible for any such excess.

8.     Transfers and Assignment.

     8.1     Lessee Transfer. Without Lessor's prior written consent, Lessee
will not (a) sell, assign, sublet, pledge, or otherwise encumber or permit a
lien to exist on or against any interest in this Lease or the Property, (b) rent
or lend the Property to anyone or (c) permit the Property to be used by anyone
other than the Lessee or its respective qualified employees. Lessee acknowledges
that it remains primarily liable for all obligations hereunder notwithstanding
use of the Property by any other party.

     8.2     Lessor Transfer. Lessor, at any time with or without notice to
Lessee, may sell, transfer, assign and/or grant a security interest in all or
any part of Lessor's interest in this Lease or all or any part of the Property
(each, a "Lessor Transfer"). Any purchaser, transferee, assignee or secured
party of Lessor (each a "Lessor Assignee") shall have and may exercise all of
Lessor's rights hereunder with respect to the Property to which any such Lessor
Transfer relates. Upon receipt of written notice of a Lessor Transfer, Lessee
shall promptly acknowledge in writing its obligations hereunder, shall comply
with the written directions or demands of any Lessor Assignee and shall make all
payments due hereunder as directed in writing by the Lessor Assignee. Following
such Lessor Transfer, the term "Lessor" shall be deemed to include or refer to
each Lessor Assignee; provided, however, that the indemnification obligations of
the Lessee shall apply to both the Lessor and each Lessor Assignee, as well as
their respective members, shareholders, directors, officers and agents.

9.     Risk of Loss. Lessee shall bear the entire risk of loss (including
without limitation, theft, destruction, disappearance of or damage to the
Property from any cause whatsoever), whether or not insured against, during the
term of this Lease. No such loss shall relieve Lessee of the obligation to pay
rent or of any other obligation hereunder.

10.     Insurance.

     10.1     Lessee shall, at all times during the term hereof and at Lessee's
own cost and expense, maintain (a) insurance against all risks of physical loss
or damage to Property for the full replacement value thereof, and (b) commercial
general liability insurance (including blanket contractual liability coverage
and products liability coverage) for personal and bodily injury and property
damage in an amount not less than $1,000,000 per occurrence.

     10.2     All insurance policies required hereunder shall include terms, and
be with insurance carriers, reasonably satisfactory to Lessor and the Lender.
Without limiting the generality of the foregoing, each policy shall include the
following terms: (i) all physical damage insurance shall name Lessor (and with
respect to the Packing Equipment, the Lender) and its/their assigns as loss
payees, (ii) all liability insurance shall name Lessor (and with respect to the
Packing Equipment, the Lender) and its/their assigns as additional insureds,
(iii) the policy shall not be canceled or altered without at least thirty days'
advance notice to Lessor (and with respect to the Packing Equipment, the Lender)
and its assigns and (iv) coverage shall not be invalidated against Lessor (and
with respect to the Packing Equipment, the Lender) or its assigns because of any
violation of any condition or warranty contained in any policy or application
therefor by Lessee or by reason of any action or inaction of Lessee. On May 19,
2009 and each one (1) year anniversary thereof, and during the term hereof,
Lessee shall deliver to Lessor certificates or other proof of insurance
satisfactory to Lessor evidencing the coverage required by this section.

11.     Taxes. Lessee shall pay when due and shall indemnify and hold harmless
Lessor and Lender (on an after-tax basis) from and against any and all taxes,
fees, withholdings, levies, imposts, duties, assessments and charges of every
kind and nature whatsoever (including any related penalties and interest)
imposed upon or against Lessor, Lender, any Lessor Assignee, any Lender
assignee, Lessee or any of the Property by any governmental authority in
connection with, arising out of or otherwise related to the Property, this Lease
or any rent and receipts or earnings arising therefrom, including without
limitation any sales or use tax, and excepting only all Federal, state and local
taxes on or measured by Lessor's or Lender's net income. The provisions of this
Section 12 shall survive any termination of this Lease for a period of three (3)
years. The termination of such indemnification period, however, shall not affect
any claim if written notice of such claim is given to the Lessee prior to such
termination date.

12.     Lessor's Right to Perform for Lessee. If Lessee fails to perform any of
its obligations contained herein, Lessor may (but shall not be obligated to)
itself perform such obligations, and the amount of the reasonable costs and
expenses of Lessor incurred in connection with such performance, together with
interest on such amount from the date said amounts are expended at the Default
Rate, shall be payable by Lessee to Lessor upon demand. No such performance by
Lessor shall be deemed a waiver of any rights or remedies of Lessor or be deemed
to cure any Default of Lessee hereunder (as such term is defined below).

13.     End of Lease Term. Upon the expiration or earlier termination of this
Lease, the Lessee will immediately deliver the Property to Lessor in the same
condition as when delivered to Lessee, ordinary wear and tear excepted.

14.     Default; Remedies.

     14.1     Default by Lessee. The occurrence of any of the following shall
constitute a "Default" and a material breach of this Lease by the Lessee:

          (a)     Lessee fails to pay any rent or other amount due hereunder
when due, where such failure continues for five (5) days after written notice
thereof from Lessor to Lessee;

          (b)     Any failure by Lessee to observe or perform any other
provision, covenant or condition of this Lease to be observed or performed by
Lessee where such failure continues for thirty (30) days after written notice
thereof from Lessor to Lessee; provided that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30) day period,
Lessee shall not be deemed to be in default if it shall commence such cure
within such period and thereafter rectify and cure said default with due
diligence;

          (c)     Lessee shall breach the Supply Agreement dated on or about the
date hereof (the "Supply Agreement") by and among the Lessee, Southern Slope,
Inc., a Nevada corporation ("Southern Slope") and Black Rock Ag., Inc., an Idaho
corporation ("Black Rock") where such breach shall continue for fifteen (15)
days after written notice of the same from Southern Slope or Black Rock to
Lessee;

          (d)     An assignment by Lessee for the benefit of its creditors; or
the filing of a voluntary or involuntary petition by or against Lessee under any
law for the purpose of adjudicating Lessee as bankrupt, or for extending time
for payment, adjustment or satisfaction of Lessee's liabilities, or the
reorganization, dissolution, or arrangement on account of or to prevent
bankruptcy or insolvency of Lessee; unless the assignment or proceedings, and
all orders, adjudications, custodies and supervision are dismissed, vacated or
otherwise permanently stayed or terminated within sixty (60) days after the
assignment, filing or other initial event;

          (e)     An assignment by Flight Safety Technologies, Inc., a Nevada
corporation ("Flight Safety") for the benefit of its creditors; or the filing of
a voluntary or involuntary petition by or against Flight Safety under any law
for the purpose of adjudicating Flight Safety as bankrupt, or for extending time
for payment, adjustment or satisfaction of Flight Safety's liabilities, or the
reorganization, dissolution, or arrangement on account of or to prevent
bankruptcy or insolvency of Flight Safety; unless the assignment or proceedings,
and all orders, adjudications, custodies and supervision are dismissed, vacated
or otherwise permanently stayed or terminated within sixty (60) days after the
assignment, filing or other initial event; or

          (f)     Any shares of Series A Convertible Preferred Stock of Flight
Safety acquired by Cummins Family Limited Partnership, L.P., an Idaho
corporation (the "Purchaser") pursuant to the Purchase Agreement executed on or
about the date hereof by and between Flight Safety and the Purchaser (the
"Purchase Agreement") shall be or become non-voting for any reason.

     14.2     Default by Lessor. The Lessor shall be in "Default" under the
Lease if it fails observe or perform any provision, covenant or condition of
this Lease to be observed or performed by Lessor where such failure continues
for thirty (30) days after written notice thereof from Lessee to Lessor;
provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Lessor shall not be deemed
to be in default if it shall commence such cure within such period and
thereafter rectify and cure said default with due diligence.

     14.3     Remedies by Lessor. In the event of a Default by Lessee, Lessor
may exercise any rights or remedies provided by law or equity. The parties
acknowledge and agree that in the event the Lessor elects to terminate the
Lessee's right to possession of the Property, the Lessor's damages shall include
without limitation lost rent, the cost of recovering possession, amounts owed to
the Lender under the Loan Documents, necessary repairs, and attorneys' fees and
expenses.

     14.4     Remedies by Lessee. In the event of a Default by Lessor, Lessee
may exercise any rights or remedies provided by law or equity; provided,
however, that the Lessee shall not be entitled to make any deductions or offsets
in rent or other amounts due to Lessor (a) without the prior express written
consent of the Lessor or (b) until the Lessee obtains a final judgment from a
court of competent jurisdiction awarding damages to the Lessee as a result of a
Default by the Lessor, in which event the Lessee may offset the amount of such
finally adjudicated damages against the rent.

15.     Notices. All notices and other communications hereunder shall be in
writing and shall be transmitted by hand, overnight courier or certified mail
(return receipt requested), US postage prepaid. Such notices and other
communications shall be addressed to the respective party at the address set
forth above or at such other address as any party may, from time to time,
designate by notice duly given in accordance with this section. Such notices and
other communications shall be effective upon receipt or, in the case of mailing
in accordance with the terms of this section, the earlier of receipt or three
days after mailing.

16.     Indemnity. Lessee shall indemnify and hold harmless Lessor, each Lessor
Assignee, and its or their members, shareholders, directors, officers and agents
from and against any and all liabilities, causes of action, claims, suits,
penalties, damages, losses, costs or expenses (including attorneys' fees),
obligations (including without limitation indemnification obligations),
liabilities, demands and judgments (collectively, a "Liability") arising out of
or in any way related to: (a) Lessee's failure to perform any covenant
hereunder, (b) the untruth of any representation or warranty made by Lessee
hereunder or (c) ownership, use, condition or operation of each item of
Property, including injury to persons, property or the environment including and
any liability based on strict liability in tort, negligence, breach of
warranties or Lessee's failure to comply fully with applicable law or regulatory
requirements; provided, that the foregoing indemnity shall not extend to any
Liability to the extent resulting solely from the gross negligence of Lessor.
The indemnification obligations set forth in this Section 17 shall survive any
termination of the Lease for a period of one (1) year. The termination of any
such indemnification period, however, shall not affect any claim if written
notice of such claim is given to the Lessee prior to such termination date.

17.     Fees and Expenses. In connection with the enforcement by either party of
its rights under this Lease, the party that prevails shall be entitled to
recovery of all reasonable costs and expenses, including without limitation
attorneys' fees.

18.     Net Lease; Unconditional Obligation; and Non-Cancelable. This Lease is a
completely net Lease and Lessee's obligation to pay the rent and amounts payable
by Lessee hereunder is unconditional and not subject to any abatement,
reduction, setoff or defense of any kind. This Lease cannot be canceled or
terminated except as expressly provided herein.

19.     Additional Action; Cooperation with Lender. Lessee will promptly execute
and deliver to Lessor such further documents and take such further action as
Lessor may request in order to more effectively carry out the intent and purpose
of this Lease. Upon the request by the Lessor, the Lessee agrees to reasonably
cooperate with the Lessor in connection with the Secured Obligations and any
replacement financing, which cooperation may include an assignment of rent
hereunder to the Lender or any replacement lender.

20.     Miscellaneous; Governing Law; Litigation. The parties hereto agree that
time is and shall be of the essence in each and every term and condition
contained herein. This Lease may be executed in any number of counterparts by
original or facsimile signature, each of which shall be deemed an original, but
all of which together shall constitute one instrument. If any clause or
provision of this Lease is held to be illegal, invalid, or unenforceable under
present or future laws, then such clause or provision will be severed from this
Lease and the Lease will be enforced to the fullest extent permitted by law in a
manner that is consistent with the intentions of the parties hereto. This Lease
(including the exhibits attached hereto) constitutes the entire agreement and
understanding among the Lessor and the Lessee with respect to the lease of the
Property and supersedes all prior and current understandings and agreements,
whether written or oral, with respect to such lease. This Lease may be modified
or amended only by a written instrument executed by the Lessor and the Lessee.
This Lease shall be construed in accordance with the laws of the State of Idaho
without regard to its conflict of law rules. Should any litigation be commenced
between the parties concerning this Lease or the rights and duties of the
parties in relation thereto, the action shall be brought in Twin Falls County,
Idaho. The prevailing party in any litigation shall be entitled to recover, in
addition to such other relief as may be granted, reasonable attorneys fees and
costs.

21.     Delivery and Acceptance. The Lessee hereby certifies that all the
Property described in the Lease has been delivered, inspected, installed, is in
good working condition, and accepted by the undersigned as satisfactory.

22.     Time of Essence. The parties hereto agree that time is and shall be, of
the essence in each and every term and condition contained herein.

23.     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing by mail, facsimile or personal delivery and
shall be effective upon actual receipt of such notice. The addresses for such
communications shall be:

          to the Lessee:

                    Cummins Family Produce, Inc.
                    c/o Kenneth Wood
                    18 Brookside Drive
                    Warren, NJ 07059
                    Attention: President and CEO

                    and

                    Cummins Family Produce, Inc.
                    c/o Richard Rosenfeld
                    105 Stonebridge Road
                    Montclair, NJ 07042
                    Attention: CFO

          to Lessor:

                    Cummins Family Holdings, LLC
                    2570 Eldridge Ave.
                    Twin Falls, ID 83301
                    Attention: Wesley Cummins

                    and

                    Cummins Family Holdings, LLC
                    1674 Mesa Ridge Avenue
                    Westlake Village, CA 91362
                    Attention: Wesley Cummins



[the remainder of this page has been left intentionally blank].

          IN WITNESS WHEREOF, the undersigned have executed this Lease on the
date and year first above written.

Lessor

Cummins Family Holdings, LLC



By:  /s/ Wesley Cummins                               
Name: Wesley Cummins
Title: Member



By:  /s/ Lance Cummins                               
Name: Lance Cummins
Title: Member


Lessee

Cummins Family Produce, Inc.



By:   /s/ Wesley Cummins                            
Name: Wesley Cummins
Title: President


Exhibit A

 

Real Property



Parcel No. 1

Lots 1, 2 and 3, Block 3, TWIN FALLS CHAMBER OF COMMERCE INDUSTRIAL PARK
SUBDIVISION NO. 3, Twin Falls County, according to the official plat thereof
recorded in Book 13 of Plats, page 1, records of Twin Falls County, Idaho.

AND the East 30 feet of the following described parcel:

A 60-foot strip of land, being a portion of Doc Taylor Drive, located in the
Twin Falls Chamber of Commerce Industrial Park Subdivision No. 3, in the SW1/4
of Section 23, Township 10 South, Range 17 East, Boise Meridian, Twin Falls
County, Idaho, in accordance with the official plat recorded in the records of
Twin Falls County, being that portion of Doc Taylor Drive lying between Lots 1,
2, and 3 in Block 2 and Lots 1, 2 and 3 in Block 3, in accordance with the
official plat recorded in the records of Twin Falls County, more particularly
described as follows:

COMMENCING at the Northeast corner of Lot 1, Block 3 of said subdivision;

THENCE running North 89 35'52" West along the Northerly boundary of said Lot 1
for 375.25 feet to the REAL POINT OF BEGINNING, said point being a point of
curvature of a 20.00-foot radius curve left, the radius point to which lies
South 0 24'08" West 20.00 feet;

THENCE along said curve for 31.56 feet;

THENCE South 0 01'04" East along the Westerly boundary of Lots 1, 2 and 3, Block
3, for 436.00 feet to the Southwest corner of Lot 3, Block 3;

THENCE South 89 58'56" West for 30.00 feet;
THENCE North 0 01'04" West for 9.28 feet;

THENCE South 89 58'56" West for 30.00 feet to the Southwest corner of Lot 3,
Block 2;

THENCE North 0 01'04" West for 427.42 feet along the Easterly boundary of Lot 1,
2 and 3, Block 2, to a point of curvature of a 20.00-foot radius curve left, the
radius point to which lies South 89 58'56" West 20.00 feet;

THENCE along said curve for 31.27 feet to a point on the Northerly boundary of
Lot 1, Block 2;

THENCE South 89 35'52" East for 100.00 feet to the REAL POINT OF BEGINNING.

Parcel No. 2

Lots 2 and 3, Block 2, TWIN FALLS CHAMBER OF COMMERCE INDUSTRIAL PARK
SUBDIVISION NO. 3, Twin Falls County, Idaho, according to the official plat
thereof recorded in Book 13 of Plats, page 1, records of Twin Falls County,
Idaho.

AND the West 30 feet of the following described parcel:

A 60-foot strip of land, being a portion of Doc Taylor Drive, located in the
Twin Falls Chamber of Commerce Industrial Park Subdivision No. 3, in the SW1/4
of Section 23, Township 10 South, Range 17 records of Twin Falls County, being
the portion of Doc Taylor Drive lying between Lots 1, 2 and 3 in Block 2 and
Lots 1, 2 and 3 in Block 3, in accordance with the official plat recorded in the
records of Twin Falls County, more particularly described as follows:

COMMENCING at the Northeast corner of Lot 1, Block 3 of said subdivision:

THENCE running North 89 35'52" West along the Northerly boundary of said Lot 1
for 375.24 feet to the REAL POINT OF BEGINNING, said point being a point of
curvature of a 20.00-foot radius curve left, the radius point to which lies
South 0 24'08" West 20.00 feet'

THENCE along said curve for 31.56 feet;

THENCE South 0 01'04" East along the Westerly boundary of lots 1, 2 and 3, Block
3, for 436.00 feet to the Southwest corner of Lot 3, Block 3;

THENCE South 89 58'56" West for 30.00 feet

THENCE North 0 01'04" West for 9.28 feet;

THENCE South 89 58'56" West for 30.00 feet to the Southwest corner of lot 3,
Block 2;

THENCE North 0 01'04" West for 427.42 feet along the easterly boundary of Lot 1,
2 and 3, Block 2, to a point of curvature of a 20.00-foot radius curve left the
radius point to which lies South 89 58'56" West 20.00 feet;

THENCE along said curve for 31.27 feet to a point on the Northerly boundary of
Lot 1, Block 2;

THENCE South 89 35'52" East for 100.00 feet to the REAL POINT OF BEGINNING.

Parcel No. 3

Lots 6 and 7, Block 2, TWIN FALLS CHAMBER OF COMMERCE INDUSTRIAL PARK
SUBDIVISION NO. 3, Twin Falls County, Idaho, according to the official plat
thereof recorded in Book 13 of Plats, page 1, records of Twin Falls County,
Idaho.

Exhibit B

Packing Equipment

CLARIFIER

N/A

N/A

STATIC SCREEN

N/A

N/A

PUMPS

N/A

N/A

CULL BINS

N/A

N/A

UNLOADING SYSTEM

N/A

N/A

WASHING & DRYING

N/A

N/A

GRADING TABLES

N/A

N/A

#2 TABLES

N/A

N/A

EVEN FLO BINS

N/A

N/A

POMONA PACKAGING

85-2

220-029

 

85-1

118-115

WEIGHT INDICATOR

N/A

N/A

SAMPLER

N/A

N/A

INK PRINTER

N/A

N/A

HYSTER

A618633

GPH02A20PV

HYSTER

C831996

KCPH02A20

HYSTER

C2-3-FW-475

25271

BAGGER & WEIGHTS

140093-1

189-4030-1001

AUTOMATIC BAGGER MAGNUSON

93068

189-93068-1001

AUTOMATIC BAGGER MAGNUSON

93069

189-93069-1001

EXETER GRADER MACHINE

N/A

N/A

FABRICATING EXETER UNIT

N/A

N/A

EXETER ENGINEERING UNIT

N/A

N/A

EXETER ENGINEERING UPGRADE

N/A

N/A

TRACK SYSTEM FOR EXETER

N/A

N/A

CAMERA FOR GRADING SYSTEM

N/A

N/A

COLOR CAMERAS & DIGITAL DISPLAYER

N/A

N/A

GRADER ACCESSORIES

N/A

N/A

ELIMINATOR

N/A

N/A

POTATO SCANNER

Tatoscanner

9240

GLUE MACHINE

80-14

85-7-5

BOX FILLER

N/A

N/A

QUICK LOK MACHINE

N/A

N/A

BAG CLOSER

N/A

N/A

DOBOY STITCH O'MATIC

N/A

N/A

AIR COMPRESSOR CRANDAL

N/A

N/A

KEEGAN BAG O'MATIC MACHINE

N/A

N/A

KEEGAN BAG O'MATIC COLUMN

N/A

N/A

KEEGAN BAG O'MATIC HARDWARE

N/A

N/A

MATHEWS INKJET PRINTERS

N/A

N/A

BOX ERECTOR

ER1800

ER18-13

GEAR BOXES (100)

N/A

N/A

ALL CONVEYOR LINES BUILT ON SITE

N/A

N/A

Exhibit C

Miscellaneous Property



 

All rights in and to the marks "First Choice," "First Prize," and "Red Ribbon."